Opinion issued August 31, 2010
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-09-01137-CV
____________
 
WACHOVIA BANK, N.A., Appellant
 
V.
 
BRIDGE INVESTMENTS, L.P., Appellee
 
 
 

On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 09-00513
 
 
 

MEMORANDUM
OPINION
          On August 18,
2010, appellant, Wachovia Bank, N.A., filed an unopposed motion to dismiss
Wachovia Bank’s appeal, indicating that the parties have reached a settlement
that renders this appeal unnecessary.  No
opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  See Tex.
R. App. P. 42.1(a) (1).  Pursuant
to the parties’ agreement, costs and fees are taxed against the party incurring
the same.
          Any pending
motions in this appeal are overruled as moot. 
The Clerk is directed to issue mandate within 10 days of the date of
this opinion.  See Tex. R. App. P. 18.1.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Bland and
Sharp.